Exhibit 10.4

FORM OF

STOCK OPTION AGREEMENT

 

 

Optionee:                                     

Option Shares:                      of the common stock, $.01 par value, of
United Rentals, Inc. (“Shares”)

Per Share Option Price: $            

Date of Grant:                             

Expiration Date:                         

 

 

This STOCK OPTION AGREEMENT (this “Agreement”) is made as of the Date of Grant
set forth above by and between UNITED RENTALS, INC., a Delaware corporation,
having an office at Five Greenwich Office Park, Greenwich, CT 06831 (the
“Company”), and Optionee, currently an executive of the Company or an affiliate
of the Company.

In consideration of the mutual promises and covenants contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Stock Option. The Company, pursuant to its 2001 Comprehensive Stock Plan, as
amended (the “Plan”), which is incorporated herein by reference, and subject to
the terms and conditions thereof, hereby grants to Optionee (also referred to as
“you”) an option to purchase the Option Shares (the “Option”) at the Per Share
Option Price. Your failure to sign and return a copy of this Agreement within 30
days of receipt shall automatically effect a cancellation and forfeiture of the
Option, except as determined by the Company in its sole discretion.

2. Nature of Option. The Option granted hereby is a nonqualified stock option
(also referred to as an NSO in the Plan).

3. Vesting. Provided you have remained continuously employed by the Company
through the relevant date of vesting (each, a “Vesting Date”), the Option Shares
shall vest, and become exercisable, on the following schedule:

One-third of the Option Shares on each of the first, second and third
anniversaries of the Date of Grant.

The Option will expire at 5:00 p.m. (Eastern Time) on the Expiration Date set
forth above, subject to earlier termination as set forth in the Plan or in this
Agreement. In no event may you at any time exercise any unvested portion of the
Option.



--------------------------------------------------------------------------------

4. Transfer. The Option is not transferable except (i) by will or the laws of
descent and distribution, or (ii) as specifically provided in this Section 4.
Optionee may transfer the Option to members of his or her Immediate Family (as
defined below) if Optionee does not receive any consideration for the transfer
and the transferee agrees to be bound by this Agreement. “Immediate Family”
means children, grandchildren and spouse of Optionee or one or more trusts
solely for the benefit of such family members or partnerships in which such
family members are the only partners. During the lifetime of Optionee, the
Option may be exercised only by Optionee, the guardian or legal representative
of Optionee, or a permitted transferee under this Section 4 (such persons,
together with any beneficiaries and the estate of Optionee, the “Permitted
Transferees”).

5. Exercise. Subject to the provisions of the Plan and the other provisions of
this Agreement, you (and/or a Permitted Transferee, if applicable) may exercise
all or any portion of the Option, to the extent it is vested and outstanding, at
any time and from time to time prior to the Expiration Date or its earlier
termination as set forth in the Plan or in this Agreement, by following the
procedures established by the Company for such exercise, or by delivering
written notice of exercise to the Company, in form and substance satisfactory to
counsel for the Company, specifying the number of Option Shares being exercised
and accompanied by payment of the aggregate Per Share Option Price for the
Option Shares being exercised. Notwithstanding the foregoing, a partial exercise
of the vested and outstanding portion of the Option shall be permitted only if
the exercise is for at least the greater of (x) 25% of such portion or (y) 500
Shares. Payment shall be made (i) in cash or (ii) if in existence and maintained
at the time of exercise, through a cashless exercise procedure established by
the Company with a broker-dealer. In addition, with the consent of an Authorized
Officer (as defined below) of the Company, payment may be made through the
surrender of Shares (to be valued at Fair Market Value, as defined in the Plan)
previously acquired by Optionee and owned by Optionee for at least six months.
Exercises in cash shall be made by wire transfer or certified or official bank
check or, with the consent of an Authorized Officer, by personal check. The
Company, acting through an Authorized Officer, may prescribe such other
procedures for exercise, including using the services of a specified
broker-dealer, as it, in its sole discretion, may determine. For purposes of
this Agreement, an “Authorized Officer” is any of the Chief Executive Officer,
President, Chief Financial Officer or Treasurer of the Company.

6. Termination of Employment. Except as set forth in Section 9, if your
employment with the Company terminates for any reason, the Option shall
thereafter be exercisable only to the extent, if any, that the Option was vested
and exercisable as of such termination (including as a result thereof). Such
exercise must occur within thirty (30) days after termination of employment,
unless termination is on account of permanent disability or your death, in which
event such exercise must occur within one year after such termination; provided,
however, that in no event may any exercise be made after the Expiration Date.

7. Forfeiture. You acknowledge that an essential purpose of the grant of the
Option is to ensure the utmost fidelity by yourself to the Company’s interests
and to your diligent performance of all of your understandings and commitments
to the Company. Accordingly, NEITHER YOU NOR ANY PERMITTED TRANSFEREE MAY
EXERCISE THE OPTION EITHER DURING OR AFTER TERMINATION OF YOUR EMPLOYMENT WITH
THE COMPANY IF THE COMPANY, IN ITS SOLE DISCRETION, BELIEVES

 

2



--------------------------------------------------------------------------------

THAT YOU HAVE AT ANY TIME ENGAGED IN “INJURIOUS CONDUCT” (AS HEREINAFTER
DEFINED). If your employment with the Company terminates with “Cause” (as
hereinafter defined), due to a resignation by you without “Good Reason” (as
hereinafter defined), or due to your retirement (which is considered resignation
by you without Good Reason), all unvested Option Shares shall be canceled and
forfeited as of the date of such termination.

In the event of any such determination:

 

  (i) the Option shall terminate and be forfeited as of the date of such
determination; and

 

  (ii) Optionee (and/or, if applicable, any Permitted Transferee) shall (a) sell
back to the Company all Shares that are held, as of the date of such
determination, by Optionee (and/or, if applicable, any Permitted Transferee) and
that were acquired upon exercise of the Option on or after the date which is 180
days prior to the date of such conduct (Shares so acquired, the “Acquired
Shares”), for a per share price equal to the Per Share Option Price of the
Option, and (b) to the extent such Acquired Shares have previously been sold or
otherwise disposed of by Optionee (and/or, if applicable, by any Permitted
Transferee), repay to the Company the excess of the aggregate Fair Market Value
(as defined in the Plan) of such Acquired Shares on the date of such sale or
disposition over the aggregate Per Share Option Price with respect to the
Acquired Shares.

For purposes of the preceding clause (ii)(b) of this Section 7, the amount of
the repayment described therein shall not be affected by whether Optionee
(and/or, if applicable, any Permitted Transferee) received such Fair Market
Value with respect to such sale or other disposition, and repayment may, without
limitation, be effected, at the discretion of the Company, by means of offset
against any amount owed by the Company to Optionee (or, if applicable, any
Permitted Transferee).

“Injurious Conduct” for purposes of this Agreement shall mean (i) Optionee’s
fraud, misappropriation, misconduct or dishonesty in connection with his or her
duties (ii) any act or omission which is, or is reasonably likely to be,
materially adverse or injurious (financially, reputationally or otherwise) to
the Company or any of its affiliates, (iii) Optionee’s breach of any material
obligations contained in Optionee’s employment agreement or offer letter with
the Company, including, but not limited to, any restrictive covenants or
obligations of confidentiality contained therein; (iv) conduct by Optionee that
is in material competition with the Company or any affiliate of the Company; or
(v) conduct by Optionee that breaches Optionee’s duty of loyalty to the Company
or any affiliate of the Company.

8. Securities Laws Restrictions. You represent that when you exercise the Option
you will be acquiring Shares for your own account and not on behalf of others.
You understand and acknowledge that federal and state securities laws govern and
restrict your right to offer, sell or otherwise dispose of any Shares acquired
upon exercise unless otherwise covered by a Form S-8 or unless your offer, sale
or other disposition thereof is otherwise registered under the Securities Act of
1933, as amended, (the “1933 Act”) and state securities laws or, in the opinion
of the Company’s counsel, such offer, sale or other disposition is exempt from
registration thereunder.

 

3



--------------------------------------------------------------------------------

You agree that you will not offer, sell or otherwise dispose of any such Shares
in any manner which would: (i) require the Company to file any registration
statement (or similar filing under state laws) with the Securities and Exchange
Commission or to amend or supplement any such filing or (ii) violate or cause
the Company to violate the 1933 Act, the rules and regulations promulgated
thereunder or any other state or federal law. You further understand that
(i) any sale of the Shares you acquire upon exercise are subject to the
Company’s insider trading rules and policies, as they exist from time to time,
and (ii) the certificates for such Shares will bear such legends as the Company
deems necessary or desirable in connection with the 1933 Act or other rules,
regulations or laws.

As a director, officer or principal shareholder, Section 16(b) of the Securities
Exchange Act of 1934, as amended (the “1934 Act”) further restricts your ability
to sell or otherwise dispose of Shares acquired upon exercise.

9. Change in Control; Certain Terminations of Employment.

 

  (i) Notwithstanding Sections 3 and 6 hereof, in the event of either (A) a
Change in Control (as defined below) that results in none of the common stock of
the Company or any direct or indirect parent entity being publicly traded or
(B) a termination of Optionee’s employment by the Company without Cause or by
Optionee for Good Reason within 12 months after any Change in Control (subject
to the thirty (30) day exercise period described in Section 6), then all Option
Shares shall become immediately vested and nonforfeitable upon the occurrence of
such event.

 

  (ii) Notwithstanding Sections 3 and 6 hereof, in the event of a termination of
Optionee’s employment (A) by the Company without Cause or by Optionee for Good
Reason prior to, or after the first anniversary of, the occurrence of any Change
in Control or (B) as a result of Optionee’s death or permanent disability (as
defined under the Company’s long-term disability policies), a pro rata portion
of the Option Shares shall vest on the date of such termination equal to
[            ] multiplied by a fraction, the denominator of which is 365 and the
numerator of which is the number of days since the preceding Vesting Date until
the date of termination. All Option Shares that are unvested and do not become
vested on the date of (including as a result of) such termination shall be
forfeited on the date of such termination.

 

  (iii)

For purposes of this Agreement, “Change in Control” means (A) any person or
business entity is or becomes a “beneficial owner” (as defined in Rule 13d-3
under the 1934 Act), directly or indirectly, of securities of the Company
representing more than 50% of the total voting power represented by then
outstanding voting securities of the Company or (B) there shall be consummated a
merger of the Company, the sale or disposition by the Company of all or
substantially all of its assets within a 12-month period, or any other business
combination of the Company with any other corporation or business entity, but
not including any merger or business combination of the Company which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to

 

4



--------------------------------------------------------------------------------

 

represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 50% of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or business combination.

 

  (iv) “Cause” shall have the meaning set forth in the employment agreement,
dated [            ] between Optionee and the Company (the “Employment
Agreement”).

 

  (v) “Good Reason” shall have the meaning set forth in the Employment
Agreement.

10. Withholding Taxes. Optionee shall pay to the Company, or make provision
satisfactory to the Company for payment of, the minimum aggregate federal, state
and local taxes required to be withheld by applicable law or regulation in
respect of the exercise of any portion of the Option hereunder, or otherwise as
a result of your receipt of the Option, no later than the date of the event
creating the tax liability. The Company may, and, in the absence of other timely
payment or provision made by Optionee that is satisfactory to the Company,
shall, to the extent permitted by law, deduct any such tax obligations from any
payment of any kind otherwise due to Optionee, including, but not limited to, by
withholding shares from any Shares to be delivered hereunder. In the event that
payment to the Company of such tax obligations is made by delivery or
withholding of Shares, such Shares shall be valued at their Fair Market Value
(as determined in accordance with the Plan) on the applicable date for such
purposes.

11. No Rights as a Stockholder. Neither the Option nor this Agreement shall
entitle Optionee to any voting rights or other rights as a stockholder of the
Company unless and until Shares have been issued. Without limiting the
generality of the foregoing, no dividends or dividend equivalents shall accrue
or be paid with respect to the Option.

12. Conformity with Plan. The Option is intended to conform in all respects
with, and is subject to all applicable provisions of, the Plan, which is
incorporated herein by reference. Any inconsistencies between this Agreement and
any mandatory provisions of the Plan shall be resolved in accordance with the
terms of the Plan and this Agreement shall be deemed to be modified accordingly.
By executing and returning this Agreement, you acknowledge your receipt of the
Plan and agree to be bound by all the terms and conditions of the Plan as it
shall be amended from time to time.

13. Employment and Successors. Nothing herein confers any right or obligation on
you to continue in the employ of the Company or any affiliate of the Company or
shall affect in any way your right or the right of the Company or any affiliate
of the Company, as the case may be, to terminate your employment at any time.
The agreements contained in this Agreement shall be binding upon and inure to
the benefit of any successor to the Company by merger or otherwise. Subject to
the restrictions on transfer set forth herein, all of the provisions of the Plan
and this Agreement will be binding upon Optionee and Optionee’s heirs,
executors, administrators, legal representatives, successors and assigns.

14. Optionee Advised To Obtain Personal Counsel and Tax Representation.
IMPORTANT: The Company and its employees do not provide any guidance or advice
to individuals who may be granted options under the Plan regarding the federal,
state or local income tax consequences or employment tax consequences of
participating in the Plan.

 

5



--------------------------------------------------------------------------------

Notwithstanding any withholding by the Company of taxes hereunder, Optionee
remains responsible for determining Optionee’s own personal tax consequences
with respect to the Option, any exercise thereof, the receipt of Shares upon
exercise, any subsequent disposition of Shares and otherwise of participating in
the Plan, and also ultimately remains liable for any tax obligations in
connection therewith (including any amounts owed in excess of withheld amounts).
Accordingly, Optionee may wish to retain the services of a professional tax
advisor in connection with the Option and this Agreement.

15. Adjustments for Changes in Capital Structure. In the event any change is
made to the Shares by reason of any dividend of shares or extraordinary cash
dividend, stock split or reverse stock split, recapitalization, reorganization,
merger, consolidation, split-up, combination or exchange of shares, or other
change affecting the outstanding Shares as a class without the Company’s receipt
of consideration, the Company shall make such appropriate adjustments to the
Option (including the Option Shares and the Per Share Option Price) as it
determines are equitable and reasonably necessary or desirable to preserve the
intended benefits under this Agreement.

16. Disputes. Any question concerning the interpretation of or performance by
the Company or Optionee under this Agreement, including, but not limited to, the
Option, its vesting, exercise or forfeiture, or the issuance or delivery of
Shares upon exercise, or any other dispute or controversy that may arise in
connection herewith or therewith, shall be determined by the Company in its sole
and absolute discretion; provided, however, that, following a Change in Control,
any determinations by the Company or a successor entity with respect to the
existence or not of Injurious Conduct, Cause or Good Reason, or any other
post-Change in Control determination that would effect a forfeiture of all or a
portion of the Option, must be objectively reasonable.

17. Miscellaneous.

 

  (i) References herein to determinations or other decisions or actions to be
taken or made by the Company shall be made by the Administrator (as defined in
the Plan) or such other person or persons to whom the Administrator may from
time to time delegate authority or otherwise designate and any such
determinations, decisions or actions shall be final, conclusive and binding on
Optionee and all persons claiming under or through Optionee.

 

  (ii) This Agreement may not be changed or terminated except by a written
agreement expressly referencing this Agreement and signed by the President or
Chief Executive Officer of the Company and Optionee.

 

  (iii) This Agreement, together with the Plan, constitutes the entire
understanding of the parties, and supersedes and cancels all prior agreements,
with respect to the subject matter hereof.

 

  (iv) This Agreement may be signed in one or more counterparts, each of which
shall be an original, with the same effect as if the signature thereto and
hereto were upon the same instrument.

 

6



--------------------------------------------------------------------------------

  (v) This Agreement will be governed by and construed in accordance with the
laws of the State of Connecticut, without regard to principles of conflicts of
laws. The interpretation and enforcement of the provisions of this Agreement
shall be resolved and determined exclusively by the state court sitting in
Fairfield County, Connecticut or the federal courts in the District of
Connecticut and Optionee hereby consents that such courts be granted exclusive
jurisdiction for such purpose.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the Date of Grant.

 

UNITED RENTALS, INC. By:  

 

OPTIONEE:

 

 

7